Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to provisional applications 62/927,278 and 92/992,548 filed on October 29th, 2019 and March 30, 2020 has been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed on May 26th, 2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Multiple times in P0086-0089, the second power pin is referred to by reference number 182.  Based on P0061 and figure 10, this should be 172.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 is rendered indefinite for reciting “a base” it is unclear if this is the same base that is recited in claim 16. The claim will be interpreted as if the term “a base” was removed. 

Claim 20 is rendered indefinite by virtue of its dependency on claim 19.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleshire (US 20040079620), further in view of Wible et al (US 4944357), hereafter Wible.

With regards to claim 16, Aleshire discloses a carousel assembly (22) including: a plurality of storage units (carriers 28); and an actuation mechanism (conveyor system 14) configured to move the plurality of storage units relative to a base (12). Aleshire does not disclose an electrical contact in electrical communication with the actuation mechanism, the electrical contact being adapted to engage with a corresponding electrical contact on a material handling vehicle to transfer power or a communication signal between the material handling vehicle and the carousel assembly. 
However Wible discloses an electrical contact (power transfer arrangement 52) in electrical communication with an actuation mechanism (receiving means 64), the electrical contact being adapted to engage with a corresponding electrical contact (head portion 56)  on a material handling vehicle (10) to transfer power or a communication signal between the material handling vehicle and a conveyor (12).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to power the carousel as disclosed by Aleshire in the manner disclosed by Wible, in order to increase the ease of mobility of the carousel assembly, by having a mobile power source. 

With regards to claim 17, Aleshire and Wible disclose all the elements of claim 16 as outlined above. Aleshire does not disclose wherein the electrical contact is arranged within a base of the carousel assembly. 
However, Wible discloses wherein the electrical contact (receiving means 64) is arranged within a base of the conveyor (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to locate the electrical contact in the base of the carousel assembly to allow for easier connection to the material handling vehicle, thereby increasing efficiency. 

With regards to claim 18, Aleshire and Wible disclose all the elements of claim 16 as outlined above. Aleshire further discloses a drive system (24) coupled to the base.


With regards to claim 19, Aleshire and Wible disclose all the elements of claim 16 as outlined above. Aleshire further discloses a set of stalks extending from the base (track frame 32); and a movable track (transport system 32) on each stalk along which the plurality of storage units are coupled, wherein the actuation mechanism is configured to move the plurality of storage units between stop locations along the movable track.

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleshire and Wible as applied to claim 19 above and further in view of Lert et al. (US 10435241), hereafter Lert.

With regards to claim 20, Aleshire and Wible disclose all the elements of claim 19 as outlined above. Aleshire and Wible do not disclose wherein the set of stalks include indicator lights adjacent to the stop locations for the plurality of storage units and configured to indicate a placement position for picked goods. 


Allowable Subject Matter
	Claims 1-15 and 21-25 would be allowable.

	Independent claims 1 and 7 would be allowable for disclosing “the material sorting system comprising: a base including fork pockets adapted to receive a pair of forks from the material handling vehicle; a carousel assembly coupled to the base.” The closest prior art of Aleshire discloses a carousel assembly (storage device 10). Wible discloses an electrical contact between a load transport and a material handling vehicle. Although, Wible discloses that the material handling vehicle could be a forklift (Col. 5, L9-13)  there is no teaching or suggestion in the prior art that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to arrive at the particular configuration recited in the claims.
	
Claims 2-6, 8-15 and 21-25 would be allowable by virtue of their dependencies.  

Prior Art Not Relied Upon
Spindel et al. (US 20030156501) discloses electrical contact between a cart and a series of containers on the cart. Frye et al. (US 4514134) discloses a series of conveyors powered by a forklift using a series of hydraulic conduits. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653                                                                                                                                                                                                        a